


110 HJ 83 IH: Proposing an amendment to the Constitution

U.S. House of Representatives
2008-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		110th CONGRESS
		2d Session
		H. J. RES. 83
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2008
			Mr. Broun of Georgia
			 introduced the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States providing that the Constitution does not preclude a
		  penalty of death, including when it is imposed for the rape of a child under 16
		  years of age.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					The death penalty is permitted under the
				Constitution and does not constitute cruel and unusual punishment, including
				when the death penalty is imposed for the rape of a child under sixteen years
				old.
					.
		
